976 F.2d 729
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy Alice UPOLE, widow of Russell G. Upole, Petitioner,v.ISLAND CREEK COAL COMPANY;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 91-1098.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1992Decided:  September 23, 1992

On Petition for Review of an Order of the Benefits Review Board.  (88-285-BLA)
Dorothy Alice Upole, Petitioner Pro Se.
Douglas Allan Smoot, JACKSON & KELLY, Charleston, West Virginia; Michael John Denney, Michelle Seyman Gerdano, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before WILKINSON, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Dorothy Alice Upole, widow of Russell G. Upole, appeals the decision of the Benefits Review Board ("Board"), affirming an order of the administrative law judge, dismissing her claim for benefits under the Black Lung Benefits Act, 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1991).  Because Mrs. Upole untimely filed her notice of appeal, we are without jurisdiction to review the Board's decision.


2
The Board issued its final decision and order on January 24, 1991.  Mrs. Upole did not seek judicial review until May 20, 1991, well beyond the sixty day limitations period for seeking judicial review.  See 33 U.S.C. § 921(c) (1988), as incorporated by 30 U.S.C. § 932(a);  20 C.F.R. § 725.482(a) (1988).  The time limitation for filing an appeal is jurisdictional, and may not be waived or enlarged by the Court for excusable neglect.   See Adkins v. Director, Office of Workers' Compensation Programs, United States Dep't of Labor, 889 F.2d 1360, 1361 (4th Cir. 1989).


3
We dismiss the appeal based on lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED